UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

       v.                                                       DECISION AND ORDER
                                                                    06-CR-304S
BRUCE BREMER,

                            Defendant.


       On February 7, 2020, Defendant Bruce Bremer moved to terminate the remaining

period of his supervised release—approximately 20 months—under 18 U.S.C. § 3583

(e)(1). (Docket No. 54.) He contends that termination of his supervised release period

is warranted because he has succeeded on release and complied with all required

conditions. The government opposes Defendant’s motion. (Docket No. 56.) For the

reasons below, Defendant’s motion is denied.

       A court may terminate a term of supervised release and discharge a defendant at

any point after the defendant has served one year of supervised release. See 18 U.S.C.

§ 3583 (e)(1). But the court may do so only if it is satisfied that termination of supervised

release is warranted by the defendant’s conduct and the interest of justice, after

consideration of the relevant factors in 18 U.S.C. § 3553 (a). Id. Early termination may

be appropriate, for example, to “account for new or unforeseen circumstances,” which

may include a defendant’s exceptionally good behavior, that makes the imposed term of

supervised release “either too harsh or inappropriately tailored to serve” the general goals

of sentencing.   United States v. Lussier, 104 F.3d 32, 36 (2d Cir. 1997).          New or

changed circumstances, however, are not required. See United States v. Parisi, 821

                                             1
F.3d 343, 347 (2d Cir. 2016).

       Having considered the relevant factors in 18 U.S.C. § 3553 (a), this Court finds

that termination of Defendant’s term of supervised release is not warranted and would not

be in the interest of justice. Defendant received a 120-month term of imprisonment for

distributing child pornography in internet chat rooms.       And while his successes on

supervision and completion of treatment may be laudable, they alone do not warrant

termination of supervision. See, e.g., United States v. Fenza, No. CR 03-0921 (ADS),

2013 WL 3990914, at *2 (E.D.N.Y. Aug. 2, 2013) (“Full compliance with the terms of

supervised release is what is expected of a person under the magnifying glass of

supervised release and does not warrant early termination.”); United States v. Jimenez,

Nos. 99 Cr. 1110-02, 99 Cr. 1193-04, 2012 WL 3854785, at *1 (S.D.N.Y. Sept. 5, 2012)

(“A defendant’s faithful compliance with the terms of his supervision does not, by itself,

entitle him to modification or termination of his term of supervised release.”); United

States v. Medina, 17 F. Supp. 2d 245, 247 (S.D.N.Y. 1998) (finding that “unblemished”

conduct alone is insufficient to warrant the termination of supervised release, “since, if it

were, the exception would swallow the rule.”); see also United States v. Finkelshtein, 339

F. Supp. 3d 135, 136 (W.D.N.Y. 2018) (“Simply complying with the terms of a probationary

sentence and not reoffending does not generally constitute the type of extraordinary

circumstances justifying early termination of probation.”); United States v. Rusin, 105 F.

Supp. 3d 291, 292 (S.D.N.Y. 2015) (“Early termination [of probation] is not warranted

where a defendant did nothing more than that which he was required to do by law.”).

       Rather, in the absence of any compelling circumstances, this Court finds that the


                                             2
nature and circumstances of the offense, the seriousness of Defendant’s criminal

conduct, and the continuing interests of deterrence counsel in favor of maintaining

Defendant’s supervised release. Defendant’s motion for early termination is therefore

denied.



      IT HEREBY IS ORDERED, that Defendant’s Motion for Early Termination of

Supervised Release (Docket No. 54) is DENIED.

      SO ORDERED.



Dated: March 15, 2020
       Buffalo, New York
                                                         s/William M. Skretny
                                                       WILLIAM M. SKRETNY
                                                      United States District Judge




                                         3
